Case 1:17-cr-00550-SOM Document 102 Filed 07/30/19 Page 1 of 11      PageID #: 517




 RICHARD B. EVANS
 PETER M. NOTHSTEIN
 ERICA O’BRIEN WAYMACK
 Trial Attorneys
 Public Integrity Section
 U.S. Department of Justice
 1400 New York Avenue, NW
 Washington, D.C. 20005
 Telephone: (202) 353-7760
 Facsimile: (202) 514-3003
 Email: Richard.B.Evans@usdoj.gov
 Email: Peter.Nothstein@usdoj.gov
 Email: Erica.O’Brien.Waymack@usdoj.gov

                IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF HAWAII

  UNTED STATES OF AMERICA

        v.                                    17-CR-00550-SOM

  DUANE NISHIIE,

        Defendant.



      GOVERNMENT’S SUPPLEMENTAL BRIEF IN OPPOSITION
      TO DEFENDANT’S MOTION TO DISMISS THE INDICTMENT
        FOR VIOLATION OF THE STATUTE OF LIMITATIONS
       The United States, by and through undersigned counsel, respectfully submits

 the following Supplemental Brief in Opposition to Defendant Duane Nishiie’s

 Motion to Dismiss the Indictment. Dkt. 89. In sum, as demonstrated by every court

 to have addressed the application of the Wartime Suspension of Limitations Act

 (WSLA) (18 U.S.C. § 3287) to offenses involving fraud against the United States,

                                        1
Case 1:17-cr-00550-SOM Document 102 Filed 07/30/19 Page 2 of 11                    PageID #: 518




 such offenses need not relate in any manner to the use-of-force authorization at issue.

 The amicus brief filed by the defendant in support of his motion (Dkt. 99) presents

 proposed policy arguments to narrowly construe the WSLA that are not supported

 by the controlling case law. These arguments should be rejected. 1

          THE AMICUS BRIEF PRESENTS ONLY POLICY ARGUMENTS
          NOT SUPPORTED BY THE LAW; THE WSLA APPLIES TO THE
                             INDICTMENT
        The amicus brief presents policy arguments as to why the WSLA should be

 narrowly construed, not legal precedent on which this Court can rely. 2 The amicus

 suggests two arguments: that the WSLA should only apply to (1) “war frauds, that

 is, frauds against the United States relating to the specific armed conflict authorized

 by Congress”; and (2) “pecuniary frauds, that is, fraud that causes a tangible,

 measurable, pecuniary loss to the federal fisc.” Dkt. 99, Ex. A at 5.                      That

 interpretation is contrary to the plain text of the statute.

        As to the first argument, the amicus ignores the fact that courts have

 consistently applied the “grammatical rule of the last antecedent” and found that the

 phrase “which is connected with or related to the prosecution of the war” in the third



 1 As the Court acknowledged during the July 18 hearing, both Counts One and Six allege acts
 within five years of the date of Indictment and thus are not barred by the statute of limitations
 regardless of the application of the WSLA. See Dkt. 1 at ¶¶ 70-73; ¶ 80.
 2
  The only other court to consider this amicus brief declined to adopt its arguments, denying
 defendant’s motion to dismiss by Minute Entry. United States v. Newland, 17-CR-0623-JLS
 (S.D.C.A.), Dkt. 18.
                                                2
Case 1:17-cr-00550-SOM Document 102 Filed 07/30/19 Page 3 of 11            PageID #: 519




 prong of the WSLA does not apply to the first two prongs. United States v. Wells

 Fargo Bank, N.A., 972 F.Supp.2d 593, 613 (S.D.N.Y. 2013) (citing Barnhart v.

 Thomas, 540 U.S. 20, 26, (2003)); see also, United States v. Lurie, 222 F.2d 11, 15

 (7th Cir. 1955); United States v. Prosperi, 573 F.Supp.2d 436, 442 (D. Mass. 2008).

 That principle states that “a limiting clause or phrase ... should ordinarily be read as

 modifying only the noun or phrase that it immediately follows,” Decker v. Nw. Envtl.

 Def. Ctr., 133 S.Ct. 1326, 1343 (2013) (internal quotation marks omitted).

 Accordingly, the “which is connected” phrase only applies to the third prong of the

 WSLA. Nothing in the Senate report cited by the amicus indicates that Congress

 intended to apply the WSLA to only “war frauds” as defined by the amicus.

       The amicus brief also misstates the holding of the only Ninth Circuit opinion

 to address the application of the WSLA, albeit in an unpublished decision: United

 States v. Jucutan, 756 F. App’x 691 (9th Cir. 2018), cert. denied, 139 S.Ct. 2656

 (2019). The amicus makes the erroneous claim that: “The Ninth Circuit has agreed

 that a fraud must be specifically war-related in order for the statute of limitations to

 be suspended under the WSLA.” Dkt. 99, Ex. A at 6. That was not the court’s

 holding. The court found that the government had demonstrated that the charges

 arising out of a recruiting bonus scheme satisfied the third prong of the WSLA and

 that the recruiting assistance program had a direct connection to the two AUMFs

 now in force. Jucutan, 756 F. App’x at 692. There is in nothing in the Jucutan

                                            3
Case 1:17-cr-00550-SOM Document 102 Filed 07/30/19 Page 4 of 11            PageID #: 520




 decision to indicate that the court believed that the requirement of a direct connection

 to the AUMF similarly applied to prongs one and two of the WSLA. And rightly

 so, as other courts have held that the conduct falling within the WSLA need not have

 anything to do with war, the military, or the hostilities that gave rise to the relevant

 AUMF. See, e.g., United States v. Grainger, 346 U.S. 235 (1953); Prosperi, 573

 F.Supp.2d at 439; Wells Fargo Bank, N.A., 972 F.Supp.2d 593.

       The amicus brief contains no citation to any case supporting a contrary

 proposition and defendant in this case has similarly failed identify such a case for

 this Court. For a court to now hold that this limiting phrase applies to prongs one

 and two of the WSLA would be unprecedented and contrary to existing case law.

       In addition, the courts to have addressed the fraud prong of the WSLA have

 construed it broadly, implying that there is no requirement of a connection to the war

 effort. The Supreme Court has held that the phrase “involving fraud . . . in any

 manner” makes the WSLA “applicable to all offenses which are fairly identifiable

 as those in which fraud is an essential ingredient, by whatever words they be

 defined” and where "falsity, fiction or fraud” is involved in the offense. Grainger,

 346 U.S. at 244. The fraud must be of “a pecuniary nature or of a nature concerning

 property.” Bridges v. United States, 346 U.S. 209, 216-221 (1953).

       Courts have applied the WSLA to both honest services fraud and bribery

 charges under § 201, as charged in counts One through Five here. United States v.

                                            4
Case 1:17-cr-00550-SOM Document 102 Filed 07/30/19 Page 5 of 11           PageID #: 521




 Loman, 597 F. App’x 518, 520, 523 (10th Cir. 2015); United States v. Pfluger, 685

 F.3d 481, 482 (5th Cir. 2012); United States v. Shelton, 816 F. Supp. 1132, 1135

 (W.D. Tex. 1993). Bribery and conspiracy to commit bribery involve “falsity,

 fiction, and fraud” upon the U.S. government insofar as the defendant violated his

 duties of loyalty to the government and falsely presented to the Army that the

 contracts at issue were won by SK through a valid procurement process, when in

 fact they were obtained through bribery.

         Fraud is similarly an “essential ingredient” of Counts Six through Nine,

 because those counts allege that the defendant laundered and failed to disclose, as

 required by law, the proceeds of his fraudulent scheme against the United States.

 The Indictment alleges that these omissions were intentional acts of concealment

 made in furtherance of the conspiracy. Because evidence of the bribery scheme is

 inextricably linked to Counts Six though Nine, the evidence at trial will establish

 that fraud is an essential ingredient of these charges.

         The second prong of the WSLA—addressing offenses committed in

 connection with the acquisition, care, handling, custody, control or disposition of

 property of the United States—similarly applies to the entire Indictment because the

 government’s case is premised upon evidence that the defendant received bribes in

 exchange for official acts related to two contracts for the construction of a military

 base.    As alleged in the Indictment, the two contracts at issue “involved the

                                            5
Case 1:17-cr-00550-SOM Document 102 Filed 07/30/19 Page 6 of 11            PageID #: 522




 acquisition, care, handling, custody, control or disposition of any real or personal

 property of the United States,” Dkt. 1 at ¶ 13; see 18 U.S.C. § 3287(2), and each of

 the charges in the Indictment arise out of crimes committed by the defendant in

 connection with his handling of these contracts.          See, e.g., United States v.

 Chamberlain, No. 5:14-CR-128-2-H, 2018 WL 2994280 at *3 (E.D.N.C. June 14,

 2018) (applying prong two of WSLA to charges of § 371 and theft of government

 property); United States v. Arnold, 991 F.Supp.2d 1307, 1314 (S.D. Georgia 2014)

 (applying prong two of WSLA to charges of theft and disposal of government

 property).

       Critically, the conduct falling under prongs one and two of the WSLA need

 not have anything to do with war, the military, or the hostilities that gave rise to the

 relevant AUMF. See, e.g., Grainger, 346 U.S. 235 (applying the WSLA to charges

 of false claims for wool purchases); Prosperi, 573 F.Supp.2d at 439 (applying the

 WSLA to contracts related to the Big Dig Project in Boston); United States v. Wells

 Fargo Bank, N.A., 972 F.Supp.2d 593 (S.D.N.Y. 2013) (applying the WSLA to false

 claims submitted to HUD).

       As to the second argument presented by the amicus brief—that the WSLA

 “should only apply to pecuniary fraud” resulting in a loss to the government—the

 amicus cites to only two cases from the 1950s in support of its policy argument, and

 it ignores the fact that the WSLA has been applied in numerous cases charging

                                            6
Case 1:17-cr-00550-SOM Document 102 Filed 07/30/19 Page 7 of 11            PageID #: 523




 bribery, conspiracy, honest services wire fraud and embezzlement, where the

 government was not required to prove a pecuniary loss. See, e.g., Loman, Pfluger,

 and Shelton, supra at 4-5; United States v. Melendez-Gonzalez, 892 F.3d 9, 15 (1st

 Cir. 2018).

       The amicus further argues that the above two restrictions should apply to the

 WSLA given that Congress must formally terminate the war or AUMF for the

 WSLA tolling to end, which could lead to a lengthy suspension of the applicable

 statutes of limitation. There is no support for this argument in the legislative history

 or the case law. Through the revised WLSA, Congress clearly stated its intent that

 formal cessation is required for a war or AUMF to be considered “terminated” for

 purposes of the WSLA. See, e.g., United States ex rel. Carter v. Halliburton Co.,

 710 F.3d 171, 179 (4th Cir. 2013), aff'd in part, rev'd in part and remanded sub nom.

 Kellogg Brown & Root Servs. Inc. v. United States, ex rel. Carter, 135 S. Ct. 1970

 (2015); Pfluger, 685 F.3d at 484–85; United States v. Frediani, 790 F.3d 1196,

 1200–01 (11th Cir. 2015); United States v. DeLia, 906 F.3d 1212, 1218 (10th Cir.

 2018). But see, Prosperi, 573 F.Supp.2d at 442; United States v. Pearson, No.

 2:09cr43-KS-MTP, 2010 WL 3120038, at *2 (S.D. Miss. Aug. 4, 2010)

 (unpublished).

       As stated in the Senate Report, the intent of the amendments in 2008 was, in

 part, “so that the date ending the authorization of military force is clear, so courts,

                                            7
Case 1:17-cr-00550-SOM Document 102 Filed 07/30/19 Page 8 of 11          PageID #: 524




 prosecutors, and litigants can be sure when the statute of limitations starts to run.

 This change will avoid any confusion or unnecessary litigation in enforcing fraud

 cases in the future.” S. Rep. 110-431 at 4. Although the two authorizations relied

 upon in this case have been running for more than a decade, members of Congress

 are aware of that fact, and even as of this year have made efforts to terminate them.

 See Adopted Amendments to the FY2020 Defense Bill at 14, available at

 https://appropriations.house.gov/sites/democrats.appropriations.house.gov/files/FY

 2020%20Defense%20Amendments%20ADOPTED.pdf. The decision to repeal an

 AUMF is within the province of Congress, and Congress understood the formal

 termination that it required for the tolling under the WSLA to end. Amicus’

 arguments to the contrary may be appropriate for congressional debate and for

 advocating further amendments to the WSLA, but they provide no authority for

 courts to contradict the unambiguous requirements of the statute.




                                          8
Case 1:17-cr-00550-SOM Document 102 Filed 07/30/19 Page 9 of 11         PageID #: 525




                                   CONCLUSION

       For the reasons set forth above, the government respectfully requests that the

 Court deny defendant’s motion to dismiss with prejudice.

       Respectfully submitted this 30th day of July, 2019.


                                                    AnnaLou Tirol, Acting Chief
                                                    Public Integrity Section


                                                    _/s/_Erica O’Brien Waymack_

                                                    Richard B. Evans
                                                    Peter M. Nothstein
                                                    Erica O’Brien Waymack
                                                    Trial Attorneys
                                                    Public Integrity Section
                                                    Criminal Division
                                                    U.S. Department of Justice
                                                    1400 New York Ave., NW
                                                    Washington, D.C. 20530
                                                    (202) 514-1412




                                          9
Case 1:17-cr-00550-SOM Document 102 Filed 07/30/19 Page 10 of 11    PageID #: 526




                            Certificate of Word Count


    I HEREBY CERTIFY, pursuant to Local Rule 7.5, that this document was
    written in Times New Roman font, double-spaced with font size 14. The word
    count, as computed by Microsoft Word, is 1,842 words.


                                                 _/s/Erica O’Brien Waymack__

                                                 Richard B. Evans
                                                 Peter M. Nothstein
                                                 Erica O’Brien Waymack
                                                 Trial Attorneys
                                                 Public Integrity Section
                                                 Criminal Division
                                                 U.S. Department of Justice
                                                 1400 New York Ave., NW
                                                 Washington, D.C. 20530
                                                 (202) 514-1412




                                       10
Case 1:17-cr-00550-SOM Document 102 Filed 07/30/19 Page 11 of 11     PageID #: 527




                               Certificate of Service

    I HEREBY CERTIFY that this 30th day of July, 2019, an electronic copy of the
    foregoing was served view the Court’s ECF system on Louis Ching, Esq.,
    counsel for defendant Duane Nishiie.




                                                 _/s/_Erica O’Brien Waymack_

                                                 Richard B. Evans
                                                 Peter M. Nothstein
                                                 Erica O’Brien Waymack
                                                 Trial Attorneys
                                                 Public Integrity Section
                                                 Criminal Division
                                                 U.S. Department of Justice
                                                 1400 New York Ave., NW
                                                 Washington, D.C. 20530
                                                 (202) 514-1412




                                       11
